As filed with the Securities and Exchange Commission on December 5, 2007 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-08270 RAINIER INVESTMENT MANAGEMENT MUTUAL FUNDS (Exact name of registrant as specified in charter) 601 Union Street, Suite 2801, Seattle, WA 98101 (Address of principal executive offices) (Zip code) J. Glenn Haber 601 Union Street, Suite 2801, Seattle, WA 98101 (Name and address of agent for service) (800) 248-6314 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:September 30, 2007 Item 1. Report to Stockholders. RAINIER FUNDSSeptember 30, 2007 Table of Contents LETTER TO SHAREHOLDERS 3 COMMENTS FROM INVESTMENT ADVISOR 4 PORTFOLIO INVESTMENT RETURNS Large Cap Equity Portfolio (Formerly Core Equity Portfolio) 6 Large Cap Growth Equity Portfolio (Formerly Growth Equity Portfolio) 7 Mid Cap Equity Portfolio 8 Small/Mid Cap Equity Portfolio 9 Balanced Portfolio 10 Intermediate Fixed Income Portfolio 11 FUND EXPENSES 12 SCHEDULES OF INVESTMENTS Large Cap Equity Portfolio (Formerly Core Equity Portfolio) 14 Large Cap Growth Equity Portfolio (Formerly Growth Equity Portfolio) 16 Mid Cap Equity Portfolio 18 Small/Mid Cap Equity Portfolio 20 Balanced Portfolio 23 Intermediate Fixed Income Portfolio 26 STATEMENTS OF ASSETS AND LIABILITIES 28 STATEMENTS OF OPERATIONS 30 STATEMENTS OF CHANGES IN NET ASSETS 32 FINANCIAL HIGHLIGHTS 36 NOTES TO FINANCIAL STATEMENTS 48 GENERAL INFORMATION AND DIRECTORY OF FUNDS’ SERVICE PROVIDERS 54 INDEX DESCRIPTIONS 56 This report and the financial statements contained herein are provided for the general information of the shareholders of the Rainier Funds. This report is not authorized for distribution to prospective investors in the Funds unless preceded or accompanied by an effective prospectus. 601 Union Street, Suite 2801 Seattle, WA 98101 TF. 800.248.6314 www.rainierfunds.com P / 1 This page intentionally left blank. P / 2 Letter to Shareholders Dear Shareholders, As Chairman of Rainier Funds and a fellow shareholder, I’d like to express once again our appreciation for your valued investment in one of the six Portfolios covered in this report. If you are a new shareholder, welcome! This report, known as the Semiannual Report, contains unaudited financial statements detailing the expenses and holdings of the Portfolios for the period ending September 30, 2007. Also, you will find equity and fixed-income market commentaries, which cover the last six months, followed by investment total returns for each of the six Portfolios. Returns for the Rainier Portfolios investing in equities were very strong during the six months ending September 30, 2007. All of our equity funds enjoyed double-digit returns and nicely outperformed their primary benchmarks. The long-awaited outperformance of large-capitalization growth companies was evident during the period with, for example, the Russell 1000® Growth Index, representing large-capitalization growth companies, returning 11.35%, while the Russell 2000®
